Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's submission filed on 7/20/22 has been entered.  Claims 1-24, 40 are canceled.  Claim 45 is new.  Claims 25-39, 41-45 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “calculating a second trust score of the user identity based on (i) the first trust score of the remote gateway device”.
There appears to be no support for this limitation in the Applicant original disclosure.  
1) At best, paragraph 0016 describes factors of trustworthiness of the gateway such as “whether the service provider 12 is able to support SNMP communications with the gateway 26 “ used to talks about trustworthiness of the gateway but no trust score is determined. -- whether the gateway 26 is actively supporting Baseline Privacy Interface Plus (BPI+) or some other certification based privacy system by which the service provider would assign a certificate to each gateway that would be difficult for a cloned device to copy.”  
2) Paragraph 29 teaches “determining a biometric authentication score for the purchaser. The biometric authentication score may reflect how closely the untrusted biometric information collected in Block 52 correlates with the trusted biometric information collected in Block 42.”
Applicant referenced paragraphs 0016, 0020, 0023-0026 as support for the new limitations.  However, one of ordinary skill in the art could not conclude from the cited paragraphs or the specification that the second trust score of the user identity is calculated based on the first trust score of the remote gateway device.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29-32, 39, 41, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novack et al. (2006/0036442 A1), in view of Laurich et al. (2011/0296440 A1), in further view of Cui et al. (2005/0166053 A1)

Re-claims 25, 32, Novack et al. teach a method of authenticating a user identity by a server of a communication network, (see e.g. paragraphs [0019]--A centralized biometric system is provided for verifying an individual's identity over a communications network.  –[0098] The verification system 650 may provide services to numerous clients using numerous types of biometric information. Additionally, the verification system 650 may provide a centralized biometric service to numerous client systems and platforms.) 
comprising the steps of
-obtaining, through a remote gateway device in operable communication with the server, a first biometric signature of a user interacting with a first electronic device provisioned to communicate with the gateway device at a first location; 
(see e.g. paragraphs [0088] When customers of the financial institutions open an account, they are directed to register their biometric information with SBC Security. The customers may register by, e.g., calling an intelligent peripheral communications platform 150 that obtains initial voice characteristic information from the customers to be used to train the verification system 200 of the customer's voice characteristics. The customer may be directed to repeat a series of phrases, such as the customer's name. When the customer later needs to obtain authorization to perform financial transactions remotely, the customer contacts the intelligent peripheral communications platform 150 belonging to the financial institution. --[0113] Furthermore, the biometric information may include voice information, fingerprint or palm information, or any other type of biometric information that can be input into any type of biometric input interface. For example, the biometric input interfaces may include phones, speakers, and fingerprint or palm scanners.)
-associating, within a memory device separate from the remote gateway device, the obtained first biometric signature with the user identity;
(see e. g. paragraphs 0019, 0033-- The system includes a storage that stores biometric information in association with information that identifies an individual. --The computer readable medium includes a biometric storing code segment that stores biometric information in association with information that identifies an individual
-receiving, from an electronic verification system at a second location separate from the trusted gateway device, an electronic request to authenticate the user identity;
(see e.g. paragraphs [0033, 0105,  0108] FIG. 8 shows an exemplary method of operation for a transaction platform 610 that uses centralized biometric authentication. At S810, a transaction interface 614 receives customer input and interacts with the customer according to a scripted interaction flow. At S820, an instruction to contact the verification system 650 is processed. A request to initiate a verification session is sent to the verification system 650 at S826. 
 [0114] Further, as described above, a biometric voice sample can be provided via a switching network, as shown in FIG. 1. The voice sample can be packetized at a communications platform and sent to a verification system over a data network for identification/authentication.) 
-comparing the input biometric information at the second location with the first biometric signature obtained through the remote gateway device at the first location;
(see e.g. paragraph [0033] The method further includes comparing the biometric sample to the biometric information to authenticate the identity of the party as the individual.)

-calculating a trust score of the user identity based on the comparison of the input biometric information with the obtained first biometric signature; and 
-transmitting the calculated [second] trust score to the electronic verification system to enable the electronic verification system to authenticate the presence, at the second location, of the user associated with the user identity (see e.g. paragraphs  [0077] At S352, the authentication server 220 makes an authentication determination by processing the received voice samples and determining whether the calling party is verifiable as the expected individual according to a minimum score or probability. The verification system 200 informs the communications platform 150, 152 or 154 of the authentication decision and the communications platform 150, 152 is informed of the authentication decision at S353. The communications platform 150, 152 or 154 completes the call according to the script at S354. [0097] In particular, the verification system 650 performs confidence checks to determine the probability that the biometric information properly identifies the user as a particular individual. ).

Novack et al. do not explicitly teach the following limitations.
However, Laurich et al. teach - causing the electronic verification system to record, at the second location, input biometric information of the user; --- wherein the first electronic device is configured to record the first biometric signature when the first electronic device is provisioned using the remote gateway device (see e. g. paragraphs [0090] As shown in FIG. 1, the user system 105 may include a biometric device 107. The biometric device 107 may advantageously capture a user's biometric and transfer the captured biometric to the trust engine 110.
[0094] FIG. 1 illustrates the trust engine 110. According to one embodiment, the trust engine 110 comprises one or more secure servers for accessing and storing sensitive information, which may be any type or form of data, such as, but not limited to text, audio, video, user authentication data and public and private cryptographic keys. According to one embodiment, the authentication data includes data designed to uniquely identify a user of the cryptographic system 100. 
[0093] Although the user system 105 is disclosed with reference to the foregoing embodiments, the invention is not intended to be limited thereby. Rather, a skilled artisan will recognize from the disclosure herein, a wide number of alternatives embodiments of the user system 105, including almost any computing device capable of sending or receiving information from another computer system. For example, the user system 105 may include, but is not limited to, a computer workstation, an interactive television, an interactive kiosk, a personal mobile computing device, such as a digital assistant, mobile phone, laptop, or the like, personal networking equipment, such as a home router, a network storage device ("NAS"), personal hotspot, or the like, or a wireless communications device, a smartcard, an embedded computing device, or the like, which can interact with the communication link 125.
[0095] According to the embodiment where the user produces biometric data, the user provides a physical characteristic, such as, but not limited to, facial scan, hand scan, ear scan, iris scan, retinal scan, vascular pattern, DNA, a fingerprint, writing or speech, to the biometric device 107. The biometric device advantageously produces an electronic pattern, or biometric, of the physical characteristic. The electronic pattern is transferred through the user system 105 to the trust engine 110 for either enrollment or authentication purposes.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., and configure the first electronic device to  record the first biometric signature when provisioned, as taught by Laurich et al., in order to facilitate the capture of the user’s biometric information and improve the quality of the captured information (see e.g. paragraphs 0091, 0231).
Novack et al., in view of Laurich et al. do not explicitly teach the following limitations.
However, Cui et al. teach - --determining a first trust score of the remote gateway device; 
(see e.g. abstract –The invention is configured to determine at least one level of trust associated with the mobile device and an associated carrier gateway. -- The level of trust may also be determined based, in part, on a trust associated with the carrier gateway.)
--receiving an electronic request to authenticate the user identity based on the determined first trust score; --calculating a second trust score of the user identity based on (1) the first trust score of the remote gateway device, (see e.g. paragraphs
[0025] In one embodiment, mobile device 102 is configured to provide a biometric, code, key, and the like, associated with the end-user of the mobile device.
[0046] Signature manager 244 may receive information associated with a mobile device, a carrier's gateway, and the like, and determine at least one device signature for the mobile device. The at least one device signature may further be based on the at least one trust level provided by trust matrix 246.
[0044] The trust level may be based in part on information associated with a carrier, such as associated with carrier gateway 106 of FIG. 1, and the like.
 [0052] Process 300 begins, after a start block, at block 302, where a request for information is received. The request may be from a mobile device, such as mobile device 102 of FIG. 1. Moreover, the request may be brokered through a carrier's gateway, such as carrier gateway 106 of FIG. 1. The request therefore, may include information associated with the mobile device and the carrier's gateway.--- In one embodiment, the associated information includes biometric, a code, a key, and the like, associated with the end-user of the mobile device. In another embodiment, the associated information indicates whether the mobile device is enabled to accept a cookie.
[0058] At block 306, it may be determined that although the mobile device has provided a device identifier, as detected by the subid, the gatewaygrp is not sufficiently trustworthy to enable a tier 1 level of trust for communications with the mobile device.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., in view of Laurich et al., and include the steps of determining a first trust score of the remote gateway device, and calculating a second trust score of the user identity based on (1) the first trust score of the remote gateway device, as taught by Cui et al., in order to facilitate providing access to secure information, private information, and the like in a secure manner(see e.g. paragraphs 0055).

Re-claims 26, 27, Novack et al. teach a method, wherein the remote gateway device is one of a home network gateway, a set top box (STB), a router, and an access point (AP); --- wherein the remote gateway device is configured for wireless communication with the server (see e.g. paragraphs 0048, 0050, 0063, 0096, 0130).

Re-claim 29, Novack et al. teach a method, wherein the first electronic device is the remote gateway device (see e.g. paragraphs [0088]  When customers of the financial institutions open an account, they are directed to register their biometric information with SBC Security. The customers may register by, e.g., calling an intelligent peripheral communications platform 150 that obtains initial voice characteristic information from the customers to be used to train the verification system 200 of the customer's voice characteristics.
[0113] Furthermore, the biometric information may include voice information, fingerprint or palm information, or any other type of biometric information that can be input into any type of biometric input interface. For example, the biometric input interfaces may include phones, speakers, and fingerprint or palm scanners.).

Re-claim 30, Novack et al. teach a method, wherein the first electronic device is (i) separate from the remote gateway device, (ii) configured for wired or wireless communication with the remote gateway device, and (iii) configured to record the first biometric signature directly from the user (see e.g. paragraphs 0099, --The verification system 650 initially obtains biometric information from the users by pre-registering the users. [0110] Rather, a transaction platform 610 may include a personal computer that operates as the transaction interface 614. Further, a transaction platform 610 may include a biometric input interface 612 as an accessory to a personal computer or other personal networking device. In this regard, a voice over internet protocol enabled telephone may be used as a biometric input interface 612 to obtain a voice sample. 

Re-claim 31, Novack et al. teach a method, wherein the first biometric signature includes at least one of a voice sample, a fingerprint, a retinal scan, and an image of the user.  (see e.g. paragraphs [0100] --the biometric information may include voice, fingerprint, retina, genetic, facial, hand, palm, handwriting, iris, physical geometric techniques and/or any other identifying characteristic that is used to identify individuals. ----[0113] Furthermore, the biometric information may include voice information, fingerprint or palm information, or any other type of biometric information that can be input into any type of biometric input interface. For example, the biometric input interfaces may include phones, speakers, and fingerprint or palm scanners.)

Re-claim 39, although anticipated by Novack et al.,
Laurich et al. explicitly teach a method wherein the calculated second trust score is one of a low, a medium, or a high value (see e.g. paragraphs 0127-0131).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., and evaluate the calculated score as low, medium or high, as taught by Laurich et al., in order  to allow the comparator to provide a dynamic context-sensitive authentication system (see e.g. paragraph 131).

Re-claim 41, Novack et al. teach a method wherein the electronic verification system includes a point-of-sale (PoS) device (see e.g. paragraphs 0090, 0102).  

Re-claim 44, Novack et al. teach a method wherein the step of receiving the electronic request further includes a provisional identifier, recorded at the second location, associated with the user. (see e.g. paragraph 0101). 

Claims 28, 42, 43, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novack et al. (2006/0036442 A1), in view of Laurich et al. (2011/0296440 A1), in view of Cui et al. (2005/0166053 A1), in view of ISOBE et al. (JP2003256376A)
Re-claim 28, Novack et al., in view of Laurich et al., in view of Cui et al., do not explicitly teach the following limitations.
However, ISOBE et al. teach – a method of claim 25, wherein the first trust score is based upon at least one of the remote gateway device (i) being subscribed to the communication network, (ii) having received a simple network management protocol (SNMP) ping from the communication network, and (iii) holding a certificate assigned by the communication network. (see e.g. page 6 #3-In step 1001, by using the personal authentication means information 206 of the biometrics certificate presented by the user terminal 110, a modal certificate whose correctness / integrity has already been verified is obtained, and all presented by the user terminal 110.)
Page 4 -The modal certificate is a certificate that guarantees the FAR of the matching algorithm for the score when the score is obtained as a result of the matching by the personal authentication means shown in the data 305.)
Page 3 - The Internet network 130 includes an application server 140 and a certificate authority C that guarantees the credibility of the public key. A (Certificate Authority) 150, a biometrics certification authority BCA (Bi) that guarantees the credibility of reference information (template) for personal identification by biometrics. The metric certificate authority) 160, an authentication server 170 that executes the authentication of the owner of the user terminal and provides the result to the application, and the user terminal 110 are connected. The terminal vendor 180 is a vendor that provides the user terminal 110 to the user, and the terminal is the Internet network 130.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., in view of Laurich et al., in view of Cui et al., and include the steps cited above, as taught by ISOBE et al., as a safety assurance level. (see e.g. page 4).

Re-claims 42, 43, 45 Novack et al. teach a method wherein the [calculated] trust score is further based upon a PoS parameter included with the received electronic request from the electronic verification system;  the PoS parameter includes one or more of a PoS location, a purchase product identifier, a purchase product price, a time of day, and a provisional identifier. (see e.g. paragraph [0101] the centralized verification system 650 can remotely identify a party using a device to conduct a transaction or obtain a service. --[0072] If the depacketized audio samples match the stored voice sample information, the calling party is authenticated. In this regard, the depacketized digital audio samples do not necessarily have to exactly match the stored audio samples; rather, parameters may be provided to determine when a match occurs. For example, a calling party's identity may be authenticated based on a scoring system.) 
Novack et al., in view of Laurich et al., in view of Cui et al., do not explicitly teach the following limitations.
However, ISOBE et al. teach  --wherein the determined first trust score is below a threshold value (see e.g. page 6-- The present invention also provides a modal threshold for the user terminal and its FAR when used alone. --Many personal authentication means using biometrics output the accuracy of the identity of the matching process as a score, and whether or not the identity is the identity depends on whether or not the threshold is set for the score. Since it is determined, the FAR differs depending on the threshold value. In such a case, a plurality of FAR values will be described in the personal authentication means certificate.)

---wherein the step of determining the first trust score of the remote gateway device enables the server to further determine that the remote gateway device is not a cloned gateway. (see e.g. pages 7 -8 -
In step 1430, biometric information is requested to the user terminal 110. In step 1440, the biometric information acquired from the user terminal 110 is received. This biometric information may be biometric information of an unauthorized user, such as obtaining the user terminal 110 of another person.
--The following analysis can be considered for the log of the score of the matching based on the biometric information of the person (matching not on the revocation list). (1) Analysis of unauthorized use by others: After the collation scores of all biometrics certificates of a certain terminal suddenly dropped, the scores did not rise. (2) Inappropriate template analysis: The matching score of a specific biometrics certificate of a certain terminal is not stable. (3) Forgery attack analysis: No change is seen in the matching score even if a large number of matchings are repeated.
--For (1), the user confirms the status of the terminal, --For (3), it is necessary to check the status of the user's terminal and take measures against counterfeit attacks. For example, there are measures such as invalidating the corresponding modal.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., in view of Laurich et al., in view of Cui et al., and include the steps cited above, as taught by ISOBE et al., in order to enable highly convenient personal authentication while satisfying any security level required for the system and having a low probability of erroneously rejecting the person.(see e.g. page 10).
 
Claims 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novack et al. (2006/0036442 A1), in view of Laurich et al. (2011/0296440 A1), in view of Cui et al. (2005/0166053 A1),  in view of Tsitkova et al. (2009/0199282 A1).
Re-claims 33-37, Novack et al., in view of Laurich et al., in view of Cui et al., do not teach the  limitations as claimed.
 However, Tsitkova et al. teach method of claim 32, further comprising a step of obtaining a second biometric signature from the first electronic device, through the remote gateway device, after the first electronic signature is obtained; - further comprising a step of associating the second biometric signature with the user identity.  --- further comprising a step of obtaining a third biometric signature, through the remote gateway device, from a second electronic device in communication with the remote gateway device and different from the first electronic device; -- further comprising a step of associating the third biometric signature with the user identity.  
 (see e.g. paragraphs 0007, 0023-0025 -- a method is provided for non-unique identity establishment that is used to authenticate a resource to a service for access in an electronic environment. Multiple biometric data are received from multiple biometric devices associated with a user. –[0044] The authentication is conducted by comparing control vector x.sup.c stored in a database with biometric measurements x.sup.m.) 
wherein the input biometric information at the second location is further compared with the second and third biometric signatures obtained through the remote gateway device (see e.g. paragraph 0067).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Novack et al., in view of Laurich et al., in view of Cui et al., by obtaining multiple biometric signatures from the user, as taught by Tsitkova et al., because by taking readings (multiple biometric data or sets of biometric data) from multiple biometric devices, the registration service (during the registration process) essentially acquires a plurality of non-unique data points for a statistical population, the sum of which (when processed as discussed in greater detail below) is in fact used to reliably establish uniqueness for a particular user. (see e.g. paragraph 0028).

Re-claim 38, Novack et al., in view of Laurich et al., in view of Cui et al. teach calculating second trust score by comparing newly obtained biometric data with stored biometric data.
(see Novack et al. [0077] the authentication server 220 makes an authentication determination by processing the received voice samples and determining whether the calling party is verifiable as the expected individual according to a minimum score or probability. [0097] The verification system 650 includes a biometric characteristics database 654 and an authentication server 652. The verification system 650 performs an analysis similar to the verification system 200 when the information is voice biometric information such as voice samples. In particular, the verification system 650 performs confidence checks to determine the probability that the biometric information properly identifies the user as a particular individual.
(see Laurich et al. [0127]  Moreover, the nature of biometric data comparisons may result in varying degrees of confidence being produced from the matching of current biometric authentication data to enrollment data.)
Tsitkova et al. teach the second and third biometric signatures as shown above.
Therefore, it is considered an obvious variation of Novack et al., in view of Laurich et al., in view of Tsitkova et al.  to additionally calculate trust score of the user identity based upon a comparison of the input biometric information with the obtained second and third biometric signatures.  

Response to Arguments
Applicant’s arguments with respect to claims 25-39, 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627   
September 2, 2022